IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

CEOPHIA S. PERKINS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Appellant,                         DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-2300

JACKSONVILLE HOUSING
AUTHORITY,

      Appellee.


_____________________________/

Opinion filed October 20, 2015.

An appeal from the Circuit Court for Duval County.
Karen K. Cole, Judge.

Ceophia S. Perkins, pro se, Appellant.

Wendy L. Mummaw, Assistant General Counsel, Jacksonville, for Appellee.




PER CURIAM.

      Ceophia Perkins appeals an order dismissing, without prejudice, her

complaint for breach of contract and negligence against the Jacksonville Housing

Authority. The trial court dismissed Perkins’ complaint as a sanction for failing to

appear for a case management conference on April 30, 2015.
      Florida Rule of Civil Procedure 1.200(c) provides that if a party fails to attend

a scheduled case management conference after reasonable notice, “the court may

dismiss the action, strike the pleadings, limit proof or witnesses, or take any other

appropriate action.” Because dismissal of an action is “the harshest of all sanctions,”

see Dedmon v. Kelly, 60 So. 3d 585, 587 (Fla. 4th DCA 2011), the court must

explicitly find the party’s actions were willful, flagrant, deliberate, or otherwise

aggravated. See Greenhill v. Shands Teaching Hosp. & Clinics, Inc., 834 So. 2d

896, 896 (Fla. 1st DCA 2002); accord Dedmon, 60 So. 3d at 587; Fugnole v.

Crumbly Bros., Inc., 899 So. 2d 1262, 1263 (Fla. 2d DCA 2005). A dismissal order

that does not contain such a finding must be reversed. See Greenhill, 834 So. 2d at

896 (citing Commonwealth Fed. Savings & Loan Ass’n v. Tubero, 569 So. 2d 1271

(Fla. 1990)). The order dismissing Perkins’ complaint lacks the requisite finding;

for that reason, we reverse the order and remand the case to the trial court.

      REVERSED and REMANDED.



ROBERTS, C.J., MARSTILLER, and MAKAR, JJ., CONCUR.




                                          2